DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11, ‘at least one holes each guide’ should be ‘at least one hole guides’ and ‘the at least one products’ should be ‘at least one product.’

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4,11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DE19954988 (DE’988).
DE’988 discloses 1. (Currently Amended) A wet [0045] blast machine (Fig 3) for cleaning or preparing surfaces of at least one product 1, said machine comprising: a treatment source 14 for providing a pressurized mixture of treatment material; a nozzle 22, said nozzle comprising: a central longitudinal axis; an inlet 26a/28a for receiving the pressurized mixture of treatment material 14; an outlet  26b,28b for ejecting said pressurized mixture; and at least one hole 23 in a wall 21 of the nozzle 22, said at least one hole 23 for feeding the one or more products 1 into the nozzle 22 at an angle relative to the central longitudinal axis of the nozzle such that the  surfaces of the at least one product are exposed to the treatment material whilst within the nozzle [Fig 3].  
2. (Currently Amended) The machine of claim 1, wherein the nozzle 22 comprises a plurality of internal diameters along its longitudinal central axis {Fig 3 shows the left-hand and right-hand sections (26a/26b) having different diameters than internal walls 21}.  
4. (Currently Amended) The machine of claim 1, wherein the treatment source 14 comprises a treatment pipe 19a for providing the treatment material to the nozzle 22, the treatment pipe 19a comprising a treatment bore (within pipe), and wherein the nozzle 22, extends from the treatment pipe 19a  such that the inlet of the nozzle is in fluid communication with the treatment bore (Fig 3).  
11. (Currently Amended) The machine of claim 1, wherein the at least one hole 23 guides one of the at least one product 1 transverse to a longitudinal central axis of the nozzle (Fig 3).  
12. (Currently Amended) The machine of claim 1, wherein the at least one hole comprises a pair of holes 23, said pair being provided substantially perpendicular to the longitudinal central axis of the nozzle 22 aligned along an axis that intersects  the longitudinal central axis of the nozzle (Fig 3).  
13. (Currently Amended) The machine of claim 1, wherein the at least one hole 23 comprises a pair of holes 23, said pair being provided at an angle relative to the longitudinal central axis that is preferably between 60 and 120 degrees (Fig 3 shows 90 degrees relative to longitudinal axis.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3,6,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE988 in view of JP-9-300220(JP’220).
DE988 discloses the claimed invention, as detailed above, but does not disclose (Cl. 3) the diameter at the hole to be larger than internal diameter at the rest of nozzle, (cl. 6) a pressurized air inlet pipe with air bore or (cl. 7) the air bore longitudinal axis being perpendicular to treatment bore and aligned with central axis of nozzle.
However, JP’220 teaches a blasting device having a nozzle 11/12 with a hole 15 to accommodate a workpiece W within nozzle, wherein 3. the internal diameter of the nozzle at the at least one hole 15 is larger (at 12) than the internal diameter at the rest of the nozzle 11, and (cl. 6) further comprising a pressurized air inlet pipe 22 extending from the treatment pipe 25, the air inlet pipe 22 comprising an air bore, wherein the air bore is in fluid communication with the treatment bore (Fig 1) and the inlet of the nozzle capable for diverting a portion of the treatment material into the nozzle through the inlet of the nozzle and (cl. 7.) wherein a longitudinal central axis of the air bore is at an angle to a longitudinal central axis of the treatment bore and wherein the longitudinal central axis of the air bore is axially aligned with the longitudinal central axis of the nozzle (Fig 1).  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the blasting device of DE988 with a diameter at hole larger than rest of nozzle, as taught by JP220, in order to blast more surface area of workpiece thereby being more efficient. In addition, to provide the treatment device of DE988 with a pressurized air pipe extending at an angle into and fluidly coupled to treatment pipe and aligned with nozzle bore, as taught by JP220 in order to provide more blast pressure to treatment material for more efficient blasting of workpiece. TO angle the air pipe/bore perpendicular to treatment pipe/bore would have been an obvious design choice to one of ordinary skill since 90 degrees is slightly more of an angle than disclosed in Fig 1 and the choice of angle would perform equally well.
  
Claim 5,8,9,10,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE988, alone.
DE988 discloses the invention as detailed above.  However, to have cl 5. wherein the longitudinal central axis of the nozzle is substantially perpendicular to a longitudinal central axis of the treatment bore, cl 8., wherein an internal diameter of the treatment bore is larger than an internal diameter of the nozzle, Cl 9, wherein a flow velocity of treatment material through the nozzle is greater than the flow velocity of treatment material through the treatment pipe and cl.  14, wherein the nozzle has a non-uniform internal diameter that is convergent from the inlet to the outlet, these modifications are slight variations therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
   

Regarding claim 10, it would have been obvious to one of ordinary skill in the art at time invention was made to  provide a plurality of air inlet pipes extending to/from treatment pipe since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
February 13, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723